Title: From Benjamin Franklin to John Paul Jones, 8 November 1779
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir
Passy Novr. 8. 1779
I wrote to you on the 15th past, since which I have not had the Pleasure of hearing from you.
I have just received a Letter from M. De Sartine, of which the inclosed is a Copy. You will see in it that the Cruise is ended; and the Ship Alliance dismissed, with an Injunction that none of the King’s Subjects be retained in the said Ship. I know not whether this does not extend to Capt. Landais. He is not yet arrived here. I understand he is inclined to quit our Service. I suppose you will learn the Intentions of the Minister relative to the Disposition of the Prizes from the Ambassador: and that you will go on board the Alliance yourself. I am anxious that the Prisoners should be safely lodged in France, and should earnestly recommend that Matter to your Attention, if I did not know that you desire as much as I do the Exchange of our poor Countrymen. As soon as the Alliance arrives in any Port of this Kingdom, I shall consult whether it will be adviseable to continue her in Europe for another Cruise, or to send her back to America. With the sincerest Wishes for your Prosperity, I have the honour to be, Dear Sir, Your most obedient & most humble Servant
B Franklin
Honble Comme Jones.
 Endorsed: From Doctr: Franklin inclosing a Letter from M. de Sartine dated 6th. Novr. 1779—Novr. 8. 1779. No. 24.
